Citation Nr: 0114510	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from December 1948 to May 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in July 
2000, and following completion of the requested development, 
the case was returned to the Board for further appellate 
review of the increased rating issue listed on the title 
page.

Although the appellant was awarded an increased evaluation 
for his duodenal ulcer disability during the pendency of this 
appeal (from zero percent to 10 percent by supplemental 
statement of the case in November 2000), his claim remains in 
appellate status because he has not withdrawn it and less 
than the maximum available benefits have been awarded.  See 
AB v. Brown, 6 Vet. App. 25 (1993).

Further instructions for the RO regarding a claim seeking 
entitlement to service connection for bilateral hearing loss 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The appellant's duodenal ulcer disorder is currently 
manifested by complaints of fairly regular episodes of 
epigastric pain, relieved with antacid medications and a 
bland diet.  However, his ulcer disability is not shown to be 
consistent with either moderately severe or severe impairment 
as contemplated by the schedular criteria.

2.  The evidence in this case does not reflect that the 
appellant's ulcer disability is exceptional or unusual so as 
to require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The requirements for the assignment of an increased 
rating for appellant's service-connected duodenal ulcer 
disability to 20 percent, but not in excess thereof pursuant 
to the schedular criteria are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7305 (2000).

2.  Application of the extraschedular provisions for the 
appellant's duodenal ulcer disability is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his disability and development efforts have 
been completed to the extent possible to obtain relevant VA 
medical records and/or provide the appellant the opportunity 
to do either submit or authorize VA to obtain private medical 
records.  It is also not shown by the record on appeal that 
there exists any additional evidence that would be necessary 
to substantiate his claim.  Further, the RO has adjudicated 
his claim on the merits under the benefit-of-the-doubt 
standard of review.  Accordingly, the Board concludes that 
the appellant will not be prejudiced by a disposition of his 
appeal at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the decision, as well as to facilitate review by the U. 
S. Court of Appeals for Veterans Claims (the Court).  Simon 
v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board must assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether a preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; however, if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
section 1155 of 38 U.S.C.).  This would result in pyramiding, 
which is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The appellant's duodenal ulcer disability was most recently 
evaluated on a VA compensation examination conducted in May 
1997.  In addition, the Board reviewed the evidence contained 
in claims file, including VA outpatient treatment reports 
dated in 1998-99.  Primary emphasis for purposes of the 
Board's appellate review of this claim is placed on the 
reported complaints and findings noted on the 1997 VA 
examination and the 1998-99 outpatient reports.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (while evaluation of a 
service-connected disability requires review of the veteran's 
medical history, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).

According to the Rating Schedule, symptoms of duodenal ulcer 
recurring once or twice yearly are considered mild and are 
rated 10 percent disabling; a moderate disability, manifested 
by recurring episodes of severe symptoms two or three times 
per year averaging 10 ten days in duration, or with 
continuous moderate manifestations, is rated 20 percent 
disabling; a moderately severe disability, manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year, is rated 40 percent disabling.  38 C.F.R. 
Part 4, Diagnostic Code 7305 (2000).

After having reviewed all of the relevant medical evidence, 
the Board concludes that the evidence supports granting 
increased compensation for the appellant's ulcer disability 
from the currently assigned 10 percent rating level to 20 
percent under Diagnostic Code 7305.  The evidence of record, 
including the VA examination conducted in May 1997 as well as 
VA outpatient treatment reports dated in 1998-99 does not 
reflect that the appellant has ulcer symptoms involving 
anemia, unstable weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  Moreover, diagnostic testing in May 
1997 (upper GI series, echogram) did not show an active 
ulcer, although gastroesophageal reflux was seen on the GI 
series.  However, the evidence does show that he must take 
medications to control episodes of stomach pain recurring 
fairly often, as noted on the May 1997 VA examination (sharp 
pain in abdomen once a day, lasting 10 minutes, off and on 
for the last two months), on two VA outpatient reports dated 
in November 1998 (sharp pain in stomach for the last two 
weeks, medication not working to control; and burning 
sensation and increased acidity feeling in stomach), and also 
on the March 1999 VA outpatient treatment report (burning 
sensation in stomach).  With application of the schedular 
criteria, these findings are found by the Board to be 
consistent with a 20 percent rating under code 7305 for a 
clinical picture that more closely represents at this time, 
"continuous moderate manifestations."  38 C.F.R. § 4.7 
(2000).  Although he does not have anemia or weight loss, he 
apparently the medical evidence dating from 1997 to 1999 
shows that he has had frequent incapacitating episodes of 
stomach pain that require him to take medications to control 
his symptoms.  The fact that he has required outpatient care 
on at least three occasions in 1998-99 provides clinical 
support to his claim that his ulcer disability has increased 
in severity.

A higher rating (40 percent) would require medical evidence 
showing a "moderately severe" disability manifested by 
impairment of health with anemia and weight loss, or 
recurrent episodes averaging 10 days or more at least four or 
more times per year.  In this case, looking at the history of 
the appellant's ulcer disorder since service, it is not shown 
that he has had a consistent pattern of such symptoms; 
specifically, there is no evidence of sustained weight loss 
and it does not appear that symptoms of anemia have plagued 
him.  The highest rating (60 percent) under code 7305 is not 
warranted as his condition; such a rating is not in order 
because the medical evidence does not show a "severe" 
disability manifested by all the other criteria for the 60 
percent rating - pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss.  
Hence, a preponderance of the relevant and probative evidence 
is against a rating above 20 percent under code 7305.  The 
appellant's contentions on appeal have been accorded careful 
consideration, but the Board concludes that the medical 
findings discussed above are more probative of the level of 
disability.

Moreover, there is no basis to assign a rating above 20 
percent under Diagnostic Code 7308.  Although the appellant 
did have stomach surgery in the 1960s, the evidence does not 
show that he has postgastrectomy syndrome manifested by such 
symptoms as frequent episodes of epigastric disorder with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss (40 percent) or a severe disability 
as manifested by nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia (60 percent).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, to the extent that a 
preponderance of the evidence has been found to be against an 
increased rating for this disability above the 20 percent 
rating awarded by this decision, the doctrine is not for 
application.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 
(1990).

It is noted that the RO declined referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(2000).  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  The Board will 
therefore consider whether this case warrants referral for 
consideration of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation in this case is not 
inadequate.  As fully detailed above, the medical evidence 
does not reflect that the appellant's disability is more 
severe than the current 20 percent schedular level and hence, 
it does not appear that the appellant has an "exceptional or 
unusual" disability.  Moreover, the Board finds no evidence 
of an exceptional disability picture as manifested by related 
factors such as marked interference with employment or 
frequent hospitalizations.  It is not shown by the evidence 
that the appellant has required any inpatient hospitalization 
in the recent past for his ulcer disease.  With respect to 
employment, it is noted that the appellant is currently 
unemployed and has been so for some time; he apparently is 
retired as a former postal worker.  It is unclear whether he 
is actually looking for full-time employment at this time.  
In any case, the Board finds that the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his service-connected ulcer disease 
disability.  The schedular rating assigned in this case (20 
percent) is a recognition that the impairment caused by the 
service-connected disability makes it difficult to obtain and 
keep employment.  See 38 C.F.R. § 4.1 (2000).  Thus, an 
inability to acquire and maintain employment of one's 
choosing, assuming that the claimant is even looking for work 
which does not appear to be the case here, will not by itself 
support a finding that the schedular rating is inadequate and 
that the claim is an exceptional or unusual one.

Accordingly, in the absence of any evidence which actually 
shows that his disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating on the 
basis of employment handicap is not in order.

ORDER

An increased rating to 20 percent, but no higher, for the 
appellant's duodenal ulcer disability is granted, subject to 
the laws and regulations controlling the payment of 
compensation benefits.


REMAND

The Board notes that the appellant filed a timely notice of 
disagreement with respect to denial of service connection for 
bilateral hearing loss by rating decision in November 1999.  
See Statement in Support of Claim, VA Form 21-4138, dated 
December 29, 1999.  Although this Form 21-4138 was received 
by the RO in January 2000, while the appealed issue decided 
above was pending on review at the Board, the record shows 
that it was not associated with the claims file until the 
file was returned to the RO pursuant to the Board's remand of 
July 2000.  Nevertheless, the RO has not furnished the 
appellant a statement of the case on this issue as of the 
date of this Board decision.  Where a claimant has submitted 
a timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board must remand the issue to the 
RO for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Moreover, as it is shown that the claim of service connection 
for bilateral hearing loss was denied as not well grounded, 
the RO is further advised that the claim must be 
readjudicated pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103) 
(hereinafter, "the VCAA"), as this claim was pending as of 
the date of passage of this law, November 9, 2000.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  See also 
Luyster v. Gober, 14 Vet. App. 186 (2000) (per curiam order) 
(holding that VCAA is applicable to claims denied as not well 
grounded) and Holliday v. Principi, 14 Vet. App. 280 (2001) 
(holding, inter alia, that all provisions of VCAA are 
potentially applicable to claims pending on the date of 
enactment, and that Court may not determine in the first 
instance the specific applicability of VCAA) (reconsideration 
denied, Apr. 27, 2001).

Accordingly, this case is REMANDED to the RO for the 
following development action:

The RO should formally develop and 
readjudicate the claim of service 
connection for bilateral hearing loss.  
The RO should address this claim on the 
merits after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
Thereafter, the RO should issue a 
statement of the case to the appellant 
and his representative addressing this 
claim.  If the decision remains adverse 
to the appellant and, after the appellant 
has been given the opportunity to respond 
thereto, the claims file should be 
returned to the Board for further 
appellate decision, if in order.  
However, an issue should not be certified 
to the Board unless all applicable 
appellate procedures are followed, 
including the completion of the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



